Appeal from an order of the County Court, Nassau County, denying an application for the remission of a forfeiture of bail (Judiciary Law, §§ 798-799a). Order affirmed, without costs. Appellant’s son was on parole in New York after conviction in the State of Michigan, pursuant to an interstate parole compact. The money was deposited as bail to permit the release of appellant’s son who had been arrested on a charge of violating the terms of his parole and of being a fugitive from justice. About 10 years after appellant’s son jumped bail, his conviction in Michigan was declared to be invalid (United States v. Jackson, 250 F. 2d 349). Assuming, arguendo, that the one-year limitation for an application for the remission of a forfeiture set forth in section 598 of the Code of Criminal Procedure did not preclude the granting of the relief sought, we are of the opinion, nevertheless, that good cause was not shown why the forfeiture should be remitted (see, e.g., People v. Continental Cas. Co., 301 N. Y. 79; People v. Lieemiata, 230 App. Div. 358, affd. 256 N. Y. 534; People v. Di Meo, 181 App. Div. 893). Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.